DETAILED ACTION
Election/Restriction
Claim 1 is generic to the following disclosed patentably distinct species:
Species A: The system for automatically cleaning boiler pipes as illustrated in Fig. 1.
Species B: The system for automatically cleaning boiler pipes as illustrated in Fig. 2.
Species C: The system for automatically cleaning boiler pipes as illustrated in Fig. 3.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, as explained in the examples below:
In the system of fig. 1, the pipe-cleaning tank is outside casing 100. In the systems of figs. 2 & 3, the pipe-cleaning tank is inside casing 100. Moreover, in claim 1, these two configurations as recited as alternatives (see claim 1 at line 7).
In the system of fig. 1, tank supply pipe 300 is connected to inflow connection section 120. In the system of fig. 2, tank supply pipe 300 is connected to inner inlet pipe 310. In the system of fig. 3, tank supply pipe 300 is connected to direct flow connection part 122. In claim 1, the first two configurations (i.e., fig. 1 & fig. 2) are recited as alternatives (see claim 1 at line 12-15).
In the systems of figs. 1 & 2, circulation pump 312 is installed in inner inlet pipe 310. In the system of fig. 3, circulation pump 312 is installed in tank supply pipe 300. In claim 1, these two configurations are recited as alternatives (see claim 1 at line 18-19).
In the systems of figs. 1 & 2, the inflow connection section 120 includes a direct flow connection part 122 and a return flow connection part 124. In the system of fig. 3, the inflow connection section 120 include only the direct flow connection part 122. According to the specification at para. 0051, these two configurations are alternatives.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Species A, B, and C require different 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to SANG KANG on 3/28/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714